Citation Nr: 0831536	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-17 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service in the United States 
Army from September 1974 to July 1985 and in the United 
States Marine Corps from May 1986 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  Jurisdiction of the 
veteran's case was subsequently transferred to the VA RO in 
Columbia, South Carolina.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, or that sensorineural hearing loss 
was manifested within one year after separation, and any 
current hearing loss is not shown to be related to service or 
any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for bilateral 
hearing loss is being denied, as set forth below, there can 
be no possibility of prejudice to him.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claim. 

In a September 2002 letter, issued prior to the December 2002 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran contends that he has bilateral hearing loss that 
he attributes to his exposure to acoustic trauma in active 
service.

Service treatment records indicate that, when examined for 
entry into service in June 1974, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
-
5
LEFT
20
15
15
-
20

The veteran was found qualified for active service.  

In October 1975, the veteran was examined for his fitness for 
sport parachuting and audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
20
15
LEFT
20
15
5
20
15

Clinical records indicate that, in March 1980, the veteran 
was seen for complaints of an ear infection for several days 
and said he took medication for otitis media for the past 
week.  His right tympanic membrane was described as red and 
bulging and right otitis media was diagnosed.  When seen in 
April 1980, for complaints of a sore throat, his ears showed 
some redness and swelling, and the diagnosis was an upper 
respiratory infection.  

When examined for discharge from the United States Army in 
May 1985, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
15
10
0
15
10

When examined for enlistment into the United States Marine 
Corps, in February 1986, audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
15
LEFT
10
5
10
20
30

The veteran was found qualified for active military service.  
There were no complaints or findings of hearing loss.  A 
November 1986 Medical Examination Board (MEB) report 
indicates that the veteran had a right knee disorder and is 
not referable to hearing loss.  A separation examination 
report is not of record.

Post service, audiograms from Proctor & Gamble, dated in 
October 1997, March 2002, and April 2003, reflect the 
veteran's bilateral hearing loss.  Notably, all three 
audiograms show a 50 decibel loss or more, at 4000 Hertz, in 
both ears.  Prior to this, numerous VA examinations had been 
conducted for other disorders and claims.  At no time was 
there a mention or finding of hearing loss.  The ears were 
described as normal on physical examination in June 1984.

The veteran also submitted audiograms dated in April 2001 and 
March 2002 from the New York Air National Guard that reflect 
hearing loss.  In a May 2002 signed statement, he said he was 
recently rejected from joining the National Guard due to 
permanent hearing damage that he believed was due to military 
service.  The veteran denied exposure to acoustic trauma 
after service and attributed his hearing loss to his Army and 
Marine Corps active service.  He enclosed a copy of the March 
2002 audiogram and April 2002 electronic messages from a 
recruiter to the effect that the veteran failed his hearing 
test for the New York State Air National Guard.

In a February 2004 signed statement, the veteran said he did 
not qualify for the New York Air National Guard because of 
his hearing loss and enclosed a copy of the April 2001 
audiogram.  Then he said he had other hearing tests between 
his separation from the United States Marine Corps and the 
tests at the New York Air National Guard and enclosed them 
(the audiograms from Proctor & Gamble).

In September 2006, the veteran underwent VA audiology 
examination.  According to the examination report, the 
veteran's medical records were unavailable for the examiner's 
review.  The veteran gave a history of acoustic trauma during 
his 12 years as a military policeman, with recreational noise 
exposure from lawn equipment and firearms, and denied 
occupational noise exposure.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
55
LEFT
10
15
5
25
50

The diagnoses were normal to moderately severe sensorineural 
hearing loss in the right ear and normal to moderate hearing 
loss in the left ear.

Also in September 2006, the veteran, who was 50 years old, 
underwent VA examination for ear disease.  According to the 
examination report, the veteran gave a history of working as 
a police officer during his entire military service and said 
he was exposed to gunfire and hand grenades but never exposed 
to tanks.  He said he was reclassified as a tank crewman 
during his last nine months of service but not exposed to 
tanks.  He said he had a hearing exam at entry into service 
but was not examined at discharge.  The veteran said he did 
not have a hearing examination until 2001 and had three 
hearing tests with the New York Air National Guard when he 
was diagnosed with hearing loss.  He said he worked as an 
electrician from 1987 to 2006 and had loud noise exposure.  
The veteran said he started to wear hearing protection in 
2001 after he was diagnosed with hearing loss.  He denied any 
ear disease, ear surgery, or ear infections.  He noticed 
that, after service, he had to turn the television louder, 
but never had his hearing checked.

Upon clinical examination, the diagnoses included hearing 
loss.  The VA examiner opined that it was less likely than 
not that the veteran's hearing loss is secondary to his 
military service.  According to the VA examiner, "[i]t would 
be purely supposition ...to determine whether or not [the 
veteran's] hearing loss was caused by his military service".  
The VA examiner noted that the veteran had no hearing exam 
until 2001 and that it was impossible to know whether or not 
the veteran had hearing loss going back to 1987.  The VA 
examiner said that the veteran's hearing loss was more likely 
than not secondary to aging and also chronic noise exposure 
as an electrician.

In June 2007, the veteran was reexamined by the VA 
audiologist who examined him in September 2006.  According to 
the examination report, the examiner reviewed the veteran's 
medical records and noted his military service from 1974 to 
1985 and 1986 to 1987 and that he had occupational noise 
exposure as an electrician with Proctor & Gamble from 1987 to 
2006.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
60
LEFT
15
15
150
30
55

Bilateral hearing loss was again diagnosed.  The VA examiner 
opined that the veteran's hearing loss was not caused by 
military service.  She noted that his entry audiogram showed 
normal hearing, bilaterally, and his 1985 exit audiogram also 
showed normal hearing bilaterally.  
III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma when he entered service and was exposed to noise, 
including weapons fire, during the time he was in active 
service, from 1974 to 1985 and during 1986.  His service 
personnel records indicate that he was trained as a tank 
crewman for one year and as a military policeman.

The veteran contends that his bilateral hearing loss is 
directly related to his active service from 1974 to 1985 and 
in 1986.  With reference to contemporaneous documentation, 
the evidence of record shows that, when examined for entry 
into active service in June 1974 and when examined for 
discharge in May 1985, no hearing loss was reported.  Nor was 
hearing loss reported when the veteran was examined for entry 
into the Marines in February 1986.  It is noted that there 
was a 30 decibel reading recorded at 4000 Hertz at entry into 
the second period of service.  Significantly, no abnormal 
rating was noted at the time of separation from the first 
period of service, and despite this reading, there was no 
finding of hearing loss.  This seems to suggest that one 
abnormal reading was not taken as demonstrating hearing loss.  
In any event it pre-existed his entry into the second period 
of service.  Finally, no hearing loss was reported in the 
November 1986 MEB.  The first medical evidence of bilateral 
hearing loss is from 1997, nearly 10 years after the 
veteran's separation from active service, and after years of 
occupational noise exposure. 

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, when examined for enlistment into active service in 
June 1974.  The slight abnormal reading noted in 1986 was not 
taken as showing hearing loss and he was accepted as 
qualified for the Marine Corps.  The Board acknowledges, and 
has no reason to doubt, the veteran's assertion that he was 
exposed to acoustic trauma due to small arms fire in service, 
both in training and as a military police officer.  
Nevertheless, although the veteran has reported that he had a 
hearing problem after his release from active service, the 
first post-service medical evidence even suggesting hearing 
loss is from 1997 when the Proctor & Gamble audiogram showed 
high frequency hearing loss, nearly 10 years after his 
separation from active service and years of occupational 
noise exposure.  Significantly, the veteran did not report 
having hearing loss in either his August 1985 or February 
1987 claim for VA disability benefits.

While, as noted, 38 C.F.R. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of any 
competent and probative medical opinion to link any current 
bilateral hearing loss to service.

In September 2006, a VA examiner noted that the veteran gave 
a history of noise exposure in service and after service, 
when he worked as an electrician, from 1987 to 2006, and did 
not use hearing protection until 2001.  This VA examiner 
opined that it was less likely than not that the veteran's 
hearing loss was secondary to military service and it would 
be purely supposition to determine whether or not his hearing 
loss was due to service.  Noting that there was no hearing 
exam until 2001 (evidently the VA examiner did not review the 
October 1997 audiogram from Proctor & Gamble), the examiner 
said it was impossible to know whether the veteran had 
hearing loss back to 1987.  In the VA examiner's opinion, the 
veteran's hearing loss was more likely than not secondary to 
aging and chronic noise exposure as an electrician.

Nevertheless, service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between one disorder and another is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection

However, in June 2007, a VA examiner who reviewed the 
veteran's medical records opined that it was more likely than 
not that the veteran's hearing loss was due to aging, rather 
than to his noise exposure during service.  This VA 
audiologist, who examined the veteran in September 2006, also 
concluded that it was not at least as likely as not that the 
veteran's service noise exposure contributed to his bilateral 
hearing loss.  This finding is entirely consistent with the 
opinion rendered by the September 2006 examiner.

Moreover, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, more than 
10 years passed between appellant's discharge from active 
duty and 1997 when audiometric results revealed a hearing 
loss.  The Board finds this passage of years to be evidence 
against service connection.

Most persuasive, in the Board's opinion, is the June 2007 
opinion from the VA audiologist who reviewed the veteran's 
medical records, noted that the veteran's entry and discharge 
examination reports reflected that his hearing was normal, 
and concluded that it was less likely than not that veteran's 
current hearing loss was due to noise exposure in service.  
In fact, the September 2006 VA examiner opined that the 
veteran's hearing loss was more likely due to aging and post-
service noise exposure in his work as an electrician.  Thus, 
in the VA examiners' opinions, the veteran's currently 
diagnosed sensorineural hearing loss was not related to his 
active military service.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed bilateral hearing loss.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral hearing loss.  The preponderance 
of the evidence is therefore against the appellant's claim of 
entitlement to service connection for bilateral hearing loss.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


